DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
The recitation “longitudinal slots” in claim 3, line 3 lacks antecedent basis.
The recitation “the surface pump” in claim 13, line 3 lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desranleau et al., U.S. 8,931,565.
Desranleau et al. discloses in the first embodiment, figures 1A-1G a stimulation sleeve for well completion subterranean wellbore (col. 1, lines 24-27), comprising:
a housing (fig 1A, 10) having a through channel (12) with a first end and a second end  and one or more flow ports (14; col. 4, lines 54-57) and
a sliding sleeve (fig 1B, connected sleeves 16, 40; col. 7, lines 64-67) disposed axially movable within the housing to open the flow ports (14, fig 1C) wherein the sliding sleeve is equipped with at least 
an adjustable time delay mechanism  (fig 1A, 20; col. 5, lines 36-41; col. 6, lines 37-45) to allow the sliding sleeve  (16) to axially travel in the housing at a predetermined speed to open the flow ports (14).
Desranleau et al. discloses the time delay mechanism (20) is accommodated in a hydraulic chamber (26, col. 5, lines 48-52) on the inner surface of the housing (10) and comprises a flow restrictor (22).
Allowable Subject Matter
Claims 1, 2 and 4-12 are allowed.
Claims 3 and 13 objected to but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the objections above.
Claims 15-22 and 24-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12 August 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676